Citation Nr: 0321465	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to June 
1945.  He had additional periods of active service from March 
1946 to March 1953 and from June 1953 to November 1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 RO decision 
which denied service connection for bilateral hearing loss 
and tinnitus.  A September 2002 Board decision granted 
service connection for bilateral hearing loss.

A videoconference hearing was held in June 2002 before the 
undersigned, who has been designated by the Chairman to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
A transcript of the hearing testimony has been associated 
with the claims file.


REMAND

During its initial review of this case, the Board determined 
that additional development was appropriate.  Specifically, 
the Board caused the appellant to be scheduled for a VA 
medical examination.  The appellant was informed of this 
development in a November 2002 letter.  The appellant 
received a VA audio examination in February 2003.  This was 
accomplished pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  The authority under which the 
additional development was performed, however, has been 
significantly altered.  In Disabled American Veterans (DAV), 
et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the Court of Appeals for the Federal Circuit held 
that the Board, absent a waiver, does not, in most cases, 
have the statutory authority to obtain additional evidence 
and consider it in its decision without first remanding the 
case to the agency of original jurisdiction, in this case, 
the RO.

The February 2003 examination requires clarification by the 
examiners.  In light of DAV v. Secretary of Veterans Affairs, 
supra, the Board will direct the RO to accomplish the 
remaining development.

Accordingly, the case is REMANDED for the following:

1.  The RO shall make arrangements with 
the VA medical facility in Ashville to 
contact and send the claims file to the 
VA examiners/audiologist who previously 
examined the appellant for tinnitus.  If 
they are unavailable, please have the 
claims file sent to similarly situated 
examiners.  Request the examiners to 
provide an opinion regarding the exact 
nature and etiology of the appellant's 
claimed tinnitus.  The examiners must 
specifically determine whether the 
appellant in fact has tinnitus.  If a 
diagnosis of tinnitus is rendered, the 
examiners should render an opinion on the 
etiology of the disorder.  Specifically, 
the opinion should state whether it is at 
least as likely as not that any diagnosed 
tinnitus is related to the service-
connected bilateral hearing loss; or, it 
is at least as likely as not that any 
diagnosed tinnitus is related to the in-
service event that caused the service-
connected bilateral hearing loss.  The 
examiners must thoroughly review the 
appellant's claim file and state as much 
in the opinion.

In the event neither examiner is 
available to provide the requested 
opinion, and it is determined that an 
additional examination is needed to 
answer the questions, the RO shall 
schedule another ear, nose, and throat 
examination to determine the nature and 
etiology of the appellant's claimed 
tinnitus.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative shall be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



